 1                             UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 SALVADORE GARCIA,                                      Case No.: 2:18-cv-1324-APG-VCF

 4                         Petitioner,                                  ORDER

 5 v.                                                                [ECF No. 30]

 6 BRIAN WILLIAMS SR., et al.,

 7                         Respondents.

 8         The parties’ stipulation for extension of time (ECF No. 30) is GRANTED. Petitioner

 9 Garcia will have until March 4, 2019 to file an opposition to the respondents’ motion to dismiss.

10         Dated: January 16, 2019.

11

12                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
